HOOD, Judge.
This is an expropriation suit instituted under LSA-R.S. 48:441^160 by the State of Louisiana, through the Department of Highways, against Hab Monsur Corporation. Plaintiff deposited $15,622.00 as the estimated value of the property taken. After trial, the district court rendered judgment awarding defendant $142,337.50, subject to a credit for the amount which had been deposited. Plaintiff appealed. Defendant answered the appeal, praying that the amount of the award be increased.
This case was consolidated for the trial and appeal with another expropriation suit instituted by plaintiff against Mondel, Inc., affecting an adjoining tract of land. We are rendering judgment in that companion case on this date. See State, Department of Highways v. Mondel, Inc., 262 So.2d 560 (La.App.).
The defendants in both cases have filed in this court a joint motion to remand the consolidated cases to the district court, in order that the complete testimony of two witnesses could be taken and placed in the transcript. The record shows that substantial portions of the testimony of these witnesses were not transcribed because of a failure of the recording machine. We have concluded that this joint motion to remand should be granted.
The issues presented in this case are substantially the same as those which are presented in the companion suit, State, Department of Highways v. Mondel, Inc., supra. For the reasons which we assigned in that case, we conclude that the ends of justice would be served best by reversing the judgment apppealed from in each of these cases, and remanding each case to the trial court for additional evidence, to be presented by either party, as to the value of the parcels of land being taken and as to the amount of severance damages which may have been sustained by defendant. We do not feel that the defendant in either suit should be limited to merely completing the testimony of the witnesses who were called at the first trial, and we believe that plaintiff should be permitted to present additional evidence relevant to these issues.
The judgment appealed from in the instant suit is reversed, therefore, and the case is remanded to the district court for further proceedings and for judgment in accordance with the views expressed in this opinion and in the opinion which we rendered in the companion suit, State, Department of Highways v. Mondel, Inc., supra. All costs, including those incurred in the trial court and on this appeal, are to be assessed when final judgment is rendered.
Reversed and remanded.